     Case: 1:18-cr-00708-CAB Doc #: 11-10 Filed: 01/07/19 1 of 7. PageID #: 92




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )     CASE NO. 1:18CR708
                                                  )
                        Plaintiff,                )
                                                  )     JUDGE CHRISTOPHER A. BOYKO
                v.                                )
                                                  )     PROTECTIVE ORDER
 KENNETH TYSON,                                   )
                                                  )
                        Defendant.                )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )


       WHEREAS the United States has moved the Court for entry of a protective order

applicable to Discovery Material (defined herein) that is produced in this case;

       WHEREAS, pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure, the

Court finds that good cause exists for the entry of a protective order in this case; and

       WHEREAS the United States has proposed a procedure that allows reasonable use of

Discovery Material to allow Defendant to prepare for trial in this case.

       IT IS HEREBY ORDERED:

                                                                                           GOVERNMENT
                                                  1                                          EXHIBIT

                                                                                                I
                                                                                           1:18-CR-708
     Case: 1:18-cr-00708-CAB Doc #: 11-10 Filed: 01/07/19 2 of 7. PageID #: 93



       1.      As used in this Order,

               (a)     “Defense Team” shall mean: the defendant in this case; the defendant’s

counsel of record for the defendant in this case; employees of defense counsel of record (and

their associated law firms, if any) in this case; and other personnel engaged or employed by

defense counsel of record in connection with this case.

               (b)     “Discovery Material” shall mean: all documents and electronically-stored

information disclosed by the government to the Defense Team as Jencks material or otherwise

during discovery in this case.

       2.      All Discovery Material shall be used solely for the purpose of conducting pretrial,

trial, and appellate proceedings in this action and for no other purpose whatsoever. In no event

will the Defense Team disclose, directly or indirectly, Discovery Material or the substance

thereof to anyone, including the media (excepting any disclosures that may occur during public

proceedings at a hearing, trial, or appeal in connection with this matter), except as provided

herein. The use of Discovery Material at trial or at any pre- or post-trial hearings will be

resolved at the time of the trial or hearing in question.

       3.      Prior to the disclosure of Discovery Material, under this Order, each Defendant

and member of the Defense Team shall sign the appropriate attached Acknowledgment, file the

signed Acknowledgment ex parte and under seal with the Court. The Court will not review these

Acknowledgements and will maintain them under seal; however, if the Court is satisfied that a

violation of this Order is evident, the Court may then open the sealed Acknowledgements and

disclose them to an appropriate investigating authority.

       4.      Material provided by the government and noted as Jencks material to remain in

the sole custody of counsel for Defendant or his designated agent at all times.



                                                   2
     Case: 1:18-cr-00708-CAB Doc #: 11-10 Filed: 01/07/19 3 of 7. PageID #: 94



       5.      In furtherance of its investigation and trial preparation, the Defense Team may

disclose Discovery Material to potential witnesses, 1 under the following conditions:

               (a)       Prior to the actual disclosure, a member of the Defense Team must read or

summarize the pertinent parts of this Order to the witness, or provide a copy of this Order to the

witness, and orally advise the witness of his or her obligation to comply with its terms;

               (b)       The Defense Team will maintain a log of all witnesses to whom disclosure

is made, specifying the date of the disclosure and describing the contents of the disclosure;

               (c)       The witness to whom disclosure is made shall not take any notes,

otherwise record any information contained in the Discovery Material, or retain Discovery

Materials or any copies thereof; and

               (d)       Unless such information is that of the individual to whom such materials

are to be shown, the Defense Team will redact any social security numbers, names of minor

children, dates of birth, addresses, telephone numbers, financial account numbers in the

Discovery Material before copies are shown to the witness.

       6.      Any person to whom a disclosure is made under Paragraph 5 of this Order shall

not disclose or convey any information so disclosed to any other person.

       7.      In furtherance of its investigation and trial preparation, the Defense Team may

ask questions of a potential witness derived from Discovery Material without advising the

witness of this Order.

       8.      In furtherance of its investigation and trial preparation, the Defense Team may

show a potential witness copies of summary charts, photographs, or business records derived



       1
         Under this Order, “potential witness” and “witness” shall include any attorney for the
potential witness or witness, provided his or her attorney (if any) also agrees to the terms of this
Order.
                                                  3
     Case: 1:18-cr-00708-CAB Doc #: 11-10 Filed: 01/07/19 4 of 7. PageID #: 95



from Discovery Material as long as the conditions of Paragraphs 5 and 6 of this Order are

satisfied.

        9.     Nothing in this Order shall operate or be construed to operate as restricting any

defendant’s right to meaningful communication with his/her defense counsel or to abrogate the

government’s duty to provide exculpatory evidence to any defendant.

        10.    Nothing in this Order shall prevent the government or the Defense Team from

using Discovery Material, or from referring to or reciting any information contained in such

Discovery Material, in connection with any pleadings or motions filed in this action, provided

that such material is properly redacted or, if such redactions cannot be readily accomplished,

filed under seal.

        11.    The inadvertent or unintentional disclosure of Discovery Material shall not be

deemed a waiver of the confidentiality of such material or other information relating to the same

or related subject matter. Upon discovery of inadvertent error with regard to the disclosure, all

parties shall to the extent reasonably possible, cooperate to restore the confidentiality of the

material that was inadvertently or unintentionally disclosed.

        12.    Nothing in this Order shall prevent disclosure beyond the terms of this Order if all

parties consent in writing to such disclosure or if such disclosure is ordered by the Court.

        13.    Violations of this Order may be punishable by contempt of court, or by whatever

other sanction the Court shall deem just.

        IT IS SO ORDERED this ____ day of January, 2019.



                                               ________________________________
                                               CHRISTOPHER A. BOYKO
                                               UNITED STATES DISTRICT JUDGE



                                                  4
     Case: 1:18-cr-00708-CAB Doc #: 11-10 Filed: 01/07/19 5 of 7. PageID #: 96



                                   ACKNOWLEDGMENT
                                          OF
                                   PROTECTIVE ORDER

                                           (Defendant)

        I, ___________________, hereby state that I fully understand and acknowledge the

following provisions:

        (1)    that, I have reviewed with my counsel and understand the entirety of the

Protective Order signed by United States District Christopher Boyko in Case No. 1:18CR708,

which has been filed under seal;

        (2)    that, upon reviewing said Protective Order, I have fully discussed the provisions

set forth therein with my attorney and my attorney has answered all my questions regarding

same;

        (3)    that, I agree to fully comply with all the provisions of the Protective Order;

        (4)    that, I understand that this document, in executed form, must be delivered to the

Office of the United States Attorney for the Northern District of Ohio and filed with the Court

prior to my receipt of any discovery or Jencks material by the Government in this case and prior

to any of the disclosures contemplated in the Protective Order;

        (5)    that, in the event I disclose any discovery or Jencks material or the substance

thereof to any individual or entity, including the media, in violation of the Protective Order, I am

subject to sanctions to be imposed at the discretion of the Court.



                                                             ________________________
                                                             Defendant


        Executed this _____ day of _____________, 2019.
     Case: 1:18-cr-00708-CAB Doc #: 11-10 Filed: 01/07/19 6 of 7. PageID #: 97



                                  ACKNOWLEDGMENT
                                         OF
                                  PROTECTIVE ORDER

                                         (Defense Team)

       I, _______________________, hereby state that I fully understand and acknowledge the

following provisions:

       (1)     that, I have reviewed and understand the entirety of the Protective Order signed

by United States District Judge Christopher Boyko in Case No. 1:18CR708, which has been filed

under seal;

       (2)     that, I agree to fully comply with all the provisions of the Protective Order;

       (3)     that, I understand that this document, in executed form, must be filed with the

Court prior to my receipt of any discovery or Jencks material in this case and prior to any of the

disclosures contemplated in the Protective Order;

       (4)     that, in the event I disclose any discovery or Jencks material or the substance

thereof to any individual or entity, including the media, in violation of the Protective Order, I am

subject to sanctions to be imposed at the discretion of the Court.



                                                             ________________________
                                                             Signed



       Executed this _____ day of _____________, 2019.
Case: 1:18-cr-00708-CAB Doc #: 11-10 Filed: 01/07/19 7 of 7. PageID #: 98
